UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 0-52324 Olympus Pacific Minerals Inc. (Exact name of Registrant as specified in its charter) n/a. (Translation of Registrant’s name into English) Canada (Jurisdiction of incorporation or organization) Suite 500 – 10 King Street East Toronto, Ontario Canada, M5C 1C3 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class None Name of each exchange on which registered N/A Securities to be registered pursuant to Section 12(g) of the Act: common shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report:380,504,739 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes [ X ]No [] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants was required to file such reports). And (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated file []Accelerated file []Non-accelerated file [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filling: U.S. GAAP []International Financial Reporting Standards as issuedOther [X] By the International Accounting Standards Board [] If “Other” has been checked in response to the previous question, indicate by check mark whichfinancial statement item the registrant has elected to follow. [X] Item 17[] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X ] Table of Contents Glossary -iii- Cautionary Note Regarding Forward-Looking Information -vii- ITEM 1: Identity of Directors, Senior Management and Advisers 1 ITEM 2: Offer Statistics and Expected Timetable 1 ITEM 3: Key Information 1 3A. Selected Financial Data 1 3B. Capitalization and Indebtedness 2 3C. Reasons for the Offer and Use of Proceeds 2 3D. Risk Factors 2 ITEM 4: Information on the Company 11 4A. History and Development of the Company 11 4B. Business Overview 19 4C. Organizational Structure 24 4D. Property, Plant and Equipment 24 Phuoc Son Gold Property 33 Bong Mieu Gold Property 42 Capcapo Property, The Philippines 51 Bau Gold Property, East Malaysia 55 Tien Thuan Gold Project, Central Vietnam 60 GR Enmore Gold Project, New South Wales, Australia 64 ITEM 4A: Unresolved Staff Comments 66 ITEM 5: Operating and Financial Review and Prospects 66 5A. Operating Results 67 5B. Liquidity and Capital Resources 74 5C. Research and development, patents and licenses, etc. 74 5D. Trend Information 75 5E. Off-Balance Sheet Arrangements 75 5F. Tabular Disclosure of Contractual Obligations as at December 31, 2010 75 ITEM 6: Directors, Senior Management, and Employees 76 6A. Directors and Senior Management 76 6B. Compensation 80 6C. Board Practices 86 6D. Employees 86 6E. Share Ownership 86 ITEM 7: Major Shareholders and Related Party Transactions 88 7A. Major Shareholders 88 7B. Related Party Transactions 89 7C. Interests of Experts and Counsel 90 ITEM 8: Financial Information 91 8A. Consolidated Statements and Other Financial Information 91 8B. Significant Changes 91 ITEM 9: The Offer and Listing 92 9A. Offer and Listing Details 92 9B. Plan of Distribution 95 9C. Markets 95 9D. Selling Shareholders 95 9E. Dilution 95 9F. Expenses of the Issue 95 - i - ITEM 10:
